Citation Nr: 1120312	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected scar, residual of fragment wound to the head.  

2.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an RO rating decision, dated in January 2008.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  

The issues of an initial evaluation in excess of 50 percent for the service-connected PTSD, and TDIU rating are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

In April 2011, prior to the promulgation of a decision, the Veteran stated his intent to withdraw the issue of an initial compensable evaluation for the service-connected scar, residual of fragment wound to the head from his current appeal.  



CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the issue of an initial compensable evaluation for the service-connected scar, residual of fragment wound to the head have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).  

In the April 2011 Board hearing, the Veteran indicated that he wished to withdraw the issue of an initial compensable evaluation for the service-connected scar, residual of fragment wound to the head from his pending appeal.  

As the Veteran has expressed his clear intention to withdraw this matter, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, as the Board does not have jurisdiction to review this matter, the appeal for each must be dismissed.  



ORDER

The appeal as to the issue of an initial compensable evaluation for the service-connected scar, residual of fragment wound to the head is dismissed.  


REMAND

The Veteran contends that he is entitled to a higher initial rating than the currently assigned 50 percent under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130 (2010).  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  During the April 2011 hearing before the Board, the Veteran stated that his PTSD has continued to worsen since he received his last VA examination in October 2007.  Given the evidence of an increase in disability, the Board finds that a new VA psychiatric examination is warranted.  

Further, the Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to a TDIU.  

In this case, the Board notes that in his VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2009, the Veteran reported that due to his PTSD, he has only been gainfully employed for 22 months of the 38 years since his time in the service.  

During his April 2011 Board hearing, the Veteran testified that, in the 40 years since service, he only worked as a land surveyor for over a year and a half from 1972 to 1974.  He noted that his work history involved small jobs, including painting and wallpapering, since that time and that he was no longer employed due to the severity of his PTSD symptoms.  He reported receiving Social Security Administration (SSA) disability benefits since 1979.  

Thus, the Board finds that the evidence of record raises the issue that the Veteran is unemployable due to his service-connected PTSD, and therefore, the appeal must be remanded.  See Rice v. Shinseki, supra.  

Prior to arranging for the Veteran to undergo any examinations, the VA should obtain and associate with the claims file all outstanding VA medical records.  

During his hearing, the Veteran reported undergoing treatment at the Jamaica Plain, Massachusetts (MA), Framingham, MA, and New Bedford, MA VA Medical Centers (VAMCs), yet the most recent records from this facility are dated in March 2004.  As such, the RO should seek to obtain any treatment records from March 2004 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, as noted during his April 2011 hearing testimony, the Veteran indicated that he was in receipt of SSA disability benefits.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a notice letter addressing the type of evidence needed to substantiate a claim for a TDIU rating and the relative duties of VA and the claimant in obtaining such evidence.  This letter should also set forth VA's practices in assigning disability ratings and effective dates for those ratings.  

2.  The RO should take appropriate steps to contact the Veteran and his representative and request that he provide sufficient information and any necessary authorization to obtain any additional evidence pertinent to the claim for increase and the claim for a TDIU rating.  

In particular, the RO should seek to obtain records from the Jamaica Plain, Framingham, and New Bedford VAMCs, dated from March 2004 to the present.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file.  

3.  The RO should take all indicated action in order to obtain SSA records pertinent to the Veteran's award of benefits, as well as the medical records relied upon concerning that claim.  If the search for such records is unsuccessful, documentation to this effect must be added to the claims file.  

4.  After any available records are added to the claims file, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected PTSD.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  

Specifically, the examiner should assign a GAF score and the examination report should identify the manifestations of the service-connected disability.  

5.  After completing all indicated development, the RO should readjudicate the claim for an initial rating in excess of 50 percent for PTSD and the related claim for a TDIU rating.  If any benefit sought on appeal remains denied, the RO should issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


